Citation Nr: 0726383	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of left ear 
injury, to include left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

A current left ear disorder, to include hearing loss, has not 
been demonstrated.


CONCLUSION OF LAW

A left ear disorder, to include hearing loss, was not 
incurred in or aggravated by service and it may not be so 
presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Although this claim was adjudicated by the RO as one of 
entitlement to service connection for hearing loss, inasmuch 
as the veteran has alleged an inservice left ear injury and 
has not specifically claimed left ear hearing loss, the 
adjudication by the Board will consider left ear hearing loss 
as will as any other residual of left ear injury.  

The veteran alleges that he sustained a left ear injury while 
firing a canon when serving on board the U.S.S. Merrick in 
the South China Sea.  He recalls that his left ear plug came 
out and his ear was damaged.

The veteran's service and post service medical records are 
silent with respect to complaints or treatment referable to 
the ear until July 2003.  Specifically, a private treatment 
report, dated in March 2004, notes that the veteran had a 
perforated left tympanic membrane on July 30, 2003.  This 
treatment report also includes a diagnosis of left ear 
otalgia, chronic pain since July 2003.  

In this regard, it is noted that July 2003 is approximately 
49 years after the veteran's separation from active duty 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

In addition, an August 2004 letter from a private physician 
notes that this physician had treated the veteran from 1965 
to 1999.  This treatment includes a recitation of the 
veteran's alleged inservice left ear injury and reflects that 
he was treated for infections of the left ear on multiple 
occasions.  However, the dates of treatment for the left ear 
infections are not provided and, even if the initial 
treatment was in 1965, such treatment was not within the 
first post service year and it is not alleged to have been 
for hearing loss; thus, the presumption of service connection 
does not apply.  

The August 2004 letter from the veteran's physician includes 
a history which is not based on a review of the medical 
evidence and is, thus, of nominal probative value.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
Such evidence cannot enjoy the presumption of truthfulness 
because a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Notwithstanding the private treatment records which reflect 
treatment for left ear impairment, the most recent evidence 
of record reflects that the veteran has no current left ear 
impairment, to include hearing loss.  Specifically, a July 
2004 examination report, conducted in connection with 
treatment for an unrelated disorder, reflects that external 
inspection was within normal limits, tympanic membranes were 
intact, and oropharyngeal mucous membranes were moist without 
lesions on ENT "Ear, Nose, and Throat" evaluation.  This is 
highly probative evidence against the veteran's claim.  

The veteran asserts that he is a combat veteran, entitled to 
the evidentiary rules afforded combat veteran to prove the 
incurrence of injury or disease incurred in combat with the 
enemy, or resulting from events that occurred in combat.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 
inasmuch as there is no evidence of a current left ear 
disorder, to include hearing loss, the Board finds that the 
question of whether to afford him the evidentiary rules for 
establishing incurrence of injury or disease in combat is 
moot.

It is noted that the veteran contends that service connection 
is warranted for left ear hearing loss; however, as a 
layperson, he is not competent to provide an opinion on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

In this regard, it is noted that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007 ).  However, the Board finds 
that a diagnosis of a left ear disorder is a medical 
determination and not capable of lay observation.  In any 
event, the Board finds that the veteran's statements are 
outweighed by the service and post-service medical record, 
which show no left ear treatment until many years after 
service and no competent evidence of a current left ear 
disability. 

Upon consideration of the foregoing, the Board finds that the 
preponderance of the competent evidence of record 
demonstrates that the veteran does not currently have a left 
ear disorder, to include hearing loss.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(a).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in August 2003 and provided to the 
appellant prior to the December 2003 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's claim.  
Moreover, since the appellant's claim is being denied, no 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records and he has submitted 
lay evidence in the form of his written communications.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claim decided 
herein.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims and found that the error was harmless, as the 
Board has done in this case.)

The veteran has requested the Board obtain and review his 
service medical records.  It is important for the veteran to 
understand that this was done.  The veteran's service medical 
records have been reviewed and do not provide a basis to 
grant this claim.   

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board further finds that the 
evidence, which is silent with respect to current findings of 
a left ear disorder, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  

As service and post-service medical records provide no basis 
to grant this claim and provide evidence against this claim, 
the Board finds no basis to obtain a VA examination or 
medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App.  540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.
ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


